Citation Nr: 1243979	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  That rating decision granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed the initial rating, and subsequently an April 2012 rating decision increased the rating to 50 percent for the entire appeals period.

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The lay and medical evidence of record shows that the Veteran is not working.  A March 2011 VA examiner indicated that the Veteran's memory impairments, and the likelihood that such impairments "are confounded by" his PTSD symptoms, made it unlikely that he could maintain employment.  The Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal.  See Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected PTSD is more disabling than the current 50 percent rating indicates.  He has been diagnosed with Alzheimer's disease, and the record contains evidence of worsening symptoms of that disorder.  A VA examination in July 2009 diagnosed PTSD and mild cognitive impairment secondary to PTSD.  However, it is unclear to what extent the Veteran's service connected PTSD, as opposed to his Alzheimer's symptoms, is impacting on his current disability level.  As the record indicates that his condition may have worsened since his most recent VA psychiatric examination was conducted in March 2011, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must indicate the symptomatology attributable to the Veteran's service-connected PTSD disability and differentiate such from the manifestations of his non-service connected Alzheimer's disease.  The examiner must offer an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD, tinnitus, and tension headaches, without regard to his non service-connected disabilities, or his age, renders him unable to secure and follow a substantially gainful occupation.  All required testing must be performed.

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, including entitlement to TDIU.  If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


